PER CURIAM.
B.H., the father of D.H. and J.H., dependent children in the custody of the Department of Children and Families, appeals the trial court’s denial of his motion for supervised visitation. We reverse.
Although B.H. has, in large part, created his own problem by refusing to take a drug test, there is nothing to suggest that supervised visitation, as B.H. seeks, would be detrimental to the children. We are hard-pressed to imagine how supervised visitation with the children would be harmful, and the trial judge made no finding to that effect.
Accordingly, we remand this matter with directions that the trial court authorize reasonable supervised visitation under such conditions as may be necessary to protect the welfare of the children.
REVERSED AND REMANDED.
SHARP, W., ORFINGER and LAWSON, JJ., concur.